Per Curiam.
By agreement of the creditors, the bond was paid into court as cash; and a fund in court does not bear interest. If the obligor was ready with the money when called for, it was all they could ask. The purchase-money was not invested for accumulation, and they knew it. The security was taken as an equivalent for the thing secured; and having the benefit of it, they cannot complain that the shadow is not greater than the substance. But they had a right to have the bond entered up; and whether it was at the suit of the proper plaintiff, cannot be told, as the bond is not part of the record. A transfer to a legal assignee could be pleaded as a defence on the merits, which could be attained only by opening the judgment.- But the execution for interest is erroneous.
Execution set aside.